Exhibit 10.1

 

GFI GROUP INC.
DEFERRED CASH AWARD PROGRAM

 

(Effective as of February 12, 2013)

 

Section 1               PURPOSE.

 

GFI Group Inc. has adopted this GFI Group Inc. Deferred Cash Award Program (the
“Program”) for certain eligible employees of the Company in order to provide
such eligible employees with a deferred cash incentive compensation opportunity.

 

Section 2               DEFINITIONS.

 

As used herein, the following terms have the meanings set forth below.

 

(a)             “Account” means a bookkeeping account maintained on the books
and records of the applicable Employer to record Deferred Cash Award(s) and
Return(s) credited in accordance with the Program.  An Account is established
only for purposes of measuring a deferred benefit and not to segregate assets or
to identify assets that may be used to make payments hereunder.

 

(b)             “Account Balance” means the amount reflected on the books and
records of the Company as the value of a Participant’s Account at any date of
determination.

 

(c)             “Affiliated Employer” means GFI Group Inc. or any company or
other entity that is related to GFI Group Inc. as a member of a controlled group
of corporations in accordance with Section 1.409A-1(h)(3) of the Treasury
Regulations promulgated pursuant to Section 409A of the Code.

 

(d)             “Award” means a Participant’s Deferred Cash Award.

 

(e)             “Award Agreement” means a written or electronic document setting
forth individualized information relating to a Participant’s deferral under the
Program, which Award Agreement may, at the discretion of the Program
Administrator, be in the form attached hereto as Exhibit A.

 

(f)              “Award Date” means, with respect to each Award, the date
designated in the applicable Award Agreement as the “Award Date.”

 

(g)             “Cause” has the same meaning set forth in any employment
agreement between the applicable Employer and the Participant and in the absence
of such an agreement, “Cause” means (i) the Participant’s continuing misconduct
or willful misconduct or gross negligence in the performance of his or her
duties for the Company or for any Affiliated Employer after service of prior
written notice of such misconduct or negligence, (ii) the Participant’s
intentional or habitual neglect of his or her duties for the Company or for any
Affiliated Employer after service of a notice of such neglect, (iii) the
Participant’s theft or misappropriation of funds or other property of the
Company or of any Affiliated Employer, (iv) the Participant’s fraud, criminal

 

--------------------------------------------------------------------------------


 

misconduct, breach of fiduciary duty or dishonesty in the performance of his or
her duties on behalf of the Company or any Affiliated Employer or commission of
a felony, or crime of moral turpitude or any other conduct reflecting adversely
upon the Company or any Affiliated Employer, (v) the Participant’s violation of
any written policy of the Company or any Affiliated Employer, or (vi) the
Participant’s direct or indirect breach of any agreement with the Company or any
Affiliated Employer, including but not limited to, the terms of a employment
agreement, confidentiality agreement, consulting contract or any restrictive
covenant, including but not limited to, a covenant not to compete, not to
solicit employees, customers or suppliers of goods or services to the Company or
any Affiliated Employer, or not to disclose confidential information with
respect to the Company or any Affiliated Employer (including, but not limited
to, any such covenant included in an Award Agreement.  If, subsequent to a
Participant’s Termination for any reason other than by the Employer for Cause,
it is discovered that the Participant’s employment or service could have been
terminated for Cause, such Participant’s employment or service shall, at the
discretion of the Program Administrator, be deemed to have terminated by the
Employer for Cause for all purposes under this Program, and the Participant
shall be required to disgorge to the Company or the Employer, as applicable, all
amounts received by him in connection with Awards following such Termination
that would have been forfeited under the Program had such Termination been by
the Employer for Cause.

 

(h)             “Code” means the Internal Revenue Code of 1986, as amended,
including any rules and regulations promulgated thereunder.

 

(i)              “Committee” means the Compensation Committee of the Board of
Directors of GFI Group Inc.

 

(j)              “Company” means GFI Group Inc., a Delaware corporation and its
consolidated subsidiaries, or as applicable, any of its consolidated
subsidiaries.

 

(k)             “Deferred Cash Award” means an unfunded, unsecured promise to
make a cash payment to a Participant at the end of a specified period of time.

 

(l)              “Disability” means that the Participant is, on account of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, either (i) unable to engage in any substantial gainful
activity, (ii) receiving income replacement benefits for a period of not less
than three (3) months under the Employer’s disability or accident and health
plan, if any, or (iii) otherwise considered “disabled” within the meaning of
Section 409A of the Code.

 

(m)            “Eligible Employee” means an employee of an Employer.

 

(n)             “Employer” means the Affiliated Employer that employs a
Participant.

 

(o)             “Good Leaver Termination” means, with respect to a Participant,
a Termination (i) by the Employer without Cause (other than on account of such
Participant’s death or Disability), or (ii) on account of such Participant’s
Retirement.

 

(p)             “Maturity Date” means, with respect to each Award, the date
designated in the applicable Award Agreement as the “Maturity Date” or the
Participant’s death or Disability.

 

2

--------------------------------------------------------------------------------


 

(q)             “Participant” means an Eligible Employee who has been granted an
Award under the Program.

 

(r)              “Program Administrator” means the Committee or its delegates.

 

(s)              “Retirement” means, with respect to a Participant, the
voluntary retirement by the Participant from active employment with the Company
with the prior consent of the Program Administrator (which may be granted or
withheld in the Program Administrator’s sole discretion) if, at such time, the
Participant is not in breach of any agreement with the Company.

 

(t)              “Return” means, with respect to each Award, the notional rate
of return specified in the applicable Award Agreement.

 

(u)             “Separation from Service” means a Participant’s Termination,
provided such Termination constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h) promulgated pursuant to Section 409A
of the Code.

 

(v)             “Specified Employee” means a “specified employee,” as defined in
Section 409A of the Code.

 

(w)            “Termination” shall mean the termination of a Participant’s
employment or service with the Company and each Affiliated Employer; provided,
however, that if so determined by the Program Administrator at the time of any
change in status in relation to the Company (e.g., a Participant ceases to be an
employee and begins providing services as a consultant, or vice versa), such
change in status will be not deemed to be a Termination hereunder.

 

Section 3               AWARDS UNDER THE PROGRAM.

 

(a)             Participation.  The Program Administrator is authorized,
consistent with the terms of the Program, to grant Awards to Eligible
Employees.  The grant of an Award under the Program shall be determined by the
Program Administrator in its sole discretion.

 

(b)             Award Agreements.  Each Award granted under the Program shall be
evidenced by an Award Agreement that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, which may include the
Award Date, Maturity Date, the Return, and any other terms and conditions
specified in the governing Award documentation as determined by the Program
Administrator in its sole discretion.  The Program Administrator may require a
Participant to sign (or acknowledge receipt of) an Award Agreement as a
condition of participation in the Program.  If the Program Administrator does
not require the execution of an Award Agreement by a Participant, acceptance of
any benefit of the Award by the Participant shall constitute agreement by the
Participant to the terms, conditions, restrictions and limitations set forth in
the Program and the Award Agreement as well as the administrative guidelines and
practices of the Company in effect from time to time relating to the Program.

 

3

--------------------------------------------------------------------------------


 

Section 4               ACCOUNTS.

 

The applicable Employer will maintain an Account on its books and records for
each Participant.  The Account will be a book entry credit reflecting a
Participant’s Award and will periodically be credited with the Return
attributable to such Award.  A Participant’s Account will be charged with
distributions to the Participant or the Participant’s estate.  For
administrative purposes, a Participant’s Account may be divided into
sub-Accounts, for purposes of tracking different Awards (if more than one),
Maturity Dates, and/or Return, in each case as applicable, or otherwise as
necessary for purposes of reflecting the Participant’s Award and the Return
thereon.

 

Section 5               PAYMENTS.

 

Except as provided by the Program Administrator in an Award Agreement or
otherwise, the provisions of this Section 5 shall apply to Awards granted under
the Program:

 

(a)             Payments Generally.  Subject to the terms of the Award Agreement
and subject to Section 9(d) hereof, a Participant’s entire unpaid Account
Balance will be paid to the Participant in a lump sum as soon as practicable
after the occurrence of the applicable Maturity Date, but in any event no later
than (a) the end of the calendar year in which the Maturity Date occurs, or
(b) if later, the fifteenth (15th) day of the third (3rd) month following the
Maturity Date.  Additionally, on or about the June 30th and December 31st of
each calendar year, all Returns credited to a Participant’s Account shall be
paid to the Participant (and a corresponding reduction shall be made to such
Participant’s Account Balance to reflect such payment).

 

(b)             Taxes and Withholding.  All payments under the Program are
subject to applicable withholdings and employment or other taxes.  As a
condition to any payment or distribution of any Award made pursuant to the
Program, the applicable Employer may, in its discretion, require a Participant
to pay such sum to the Employer as may be necessary to discharge the Company’s
obligations with respect to any taxes, assessments or other governmental
charges, whether of the United States or any other jurisdiction, imposed on the
Participant, property or income on account of participation in the Program.  In
the discretion of the applicable Employer, such Employer may deduct or withhold
such sum from any payment or distribution to the Participant, whether pursuant
to the Program or otherwise.  In addition, the applicable Employer may require a
Participant to pay such Employer an amount necessary to discharge the Company
obligations with respect to any payroll taxes that may be owed on the
Participant’s Account Balance that are no longer subject to a substantial risk
of forfeiture.

 

(c)             Currency and Foreign Exchange Rates.  All payments made pursuant
to the Program will be made in cash in U.S. dollars to Participants who are
employed or reside within the United States at the time such payments are made. 
With respect to Participants who are employed or reside outside the United
States, unless the applicable Employer determines otherwise, all payments made
pursuant to the Program will be made in cash in U.S. Dollars.  However, if a
Participant works in more than one country between an Award Date and a payment
date, the Participant may receive proportionate distribution payments in the
local currency of each work country, at exchange rates determined by the Program
Administrator in its sole discretion.

 

4

--------------------------------------------------------------------------------


 

(d)             Nontransferability.  Except as may be otherwise provided in an
Award Agreement, no Participant nor any creditor or beneficiary of any
Participant shall have the right to subject an amount payable or distributable
under this Program to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment during the Participant’s
lifetime, including but not limited to, in connection with a divorce, legal
separation, or similar event.  Prior to payment as provided for herein, a
Participant will have no rights under the Program to make withdrawals from his
or her Account for any reason.  In no event will a Participant be entitled to
receive loans from the Company or an Employer based upon his or her Account
Balance.

 

(e)             Liability for Payment.  Each Employer shall be liable for the
amount of any payment owed to a Participant who is employed by such Employer
during the deferral period applicable to an Award; provided, however, that in
the event that a Participant is employed by more than one Employer during the
deferral period applicable to an Award, each Employer shall be liable for its
allocable portion of such payment, unless determined otherwise by the Program
Administrator.

 

Section 6               TERMINATION.

 

Except as provided by the Program Administrator in an Award Agreement or
otherwise, the provisions of this Section 6 shall apply to Awards granted under
the Program:

 

(a)             Notwithstanding anything herein to the contrary, if a
Participant experiences a Termination for any reason (other than as a result of
a Good Leaver Termination or the Participant’s death or Disability) prior to the
Maturity Date, he or she shall forfeit any right to receive any future payments
or benefits pursuant to this Program.

 

(b)             In the event that a Participant experiences a Termination as a
result of his or her death or Disability, such Participant’s entire Account
Balance shall be paid to the Participant in accordance with Section 5(a) above.

 

(c)             In the event that a Participant experiences a Good Leaver
Termination, such Participant shall remain eligible to receive payments in
accordance with Section 5(a) above; provided, that in the event that the
Participant violates or breaches the terms of any agreement to which he is a
party to with the Company, including, without limitation, any Award Agreement or
any agreement containing restrictive covenants (such as covenants regarding
confidentiality, competition, solicitation, interference, or disparagement),
such Participant shall forfeit any right to receive any future payments or
benefits pursuant to this Program.

 

(d)             Notwithstanding anything herein to the contrary, a Participant’s
right to any payments under this Program following the Participant’s Termination
is conditioned upon the Participant’s (or, if applicable a Participant’s
estate’s or legal representative’s) executing, delivering and not revoking a
general release of all claims (the “Release of Claims”) in such form and
substance satisfactory to the Company within sixty (60) days following the
Participant’s Termination.  To the extent that any payment under this Program
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment otherwise scheduled to occur prior to the 60th day
following the Participant’s Termination, but

 

5

--------------------------------------------------------------------------------


 

for the condition on executing the Release of Claims as set forth herein, shall
not be made until the 60th day following the Participant’s Termination, after
which any future payments shall thereafter be provided to the Participant
according to the terms of this Program.

 

Section 7               ADMINISTRATION.

 

(a)             Program Administrator.  The Program shall be administered by the
Program Administrator.  The Program Administrator shall have discretionary
authority to interpret the Program, to make all legal and factual
determinations, and to determine all questions arising in the administration of
the Program, including, without limitation, the reconciliation of any
inconsistent provisions, the resolution of ambiguities, the correction of any
defects, and the supplying of omissions.  Each interpretation, determination or
other action made or taken pursuant to the Program by the Program Administrator
shall be final and binding on all persons.  To the extent permitted by
applicable law, the Program Administrator may at any time delegate to one or
more employees of the Company or an Employer some or all of its authority over
the administration of the Program.  Such delegation need not be in writing.

 

(b)             Indemnification.  The Program Administrator shall not be liable
to any person for any action taken or not taken in connection with the
interpretation and administration of this Program unless attributable to gross
negligence, willful misconduct or willful violation of the terms of the
Program.  The Company shall indemnify and hold harmless the Program
Administrator against any and all claims, losses, damages, costs, expenses
(including, without limitation, reasonable attorney’s fees) and liabilities
incurred by the Program Administrator arising from any actions taken or not
taken, without gross negligence, without willful misconduct and that do not
constitute a willful violation of the terms of the Program, in each case, in
connection with the administration of this Program.

 

Section 8               AMENDMENTS.

 

(a)             Amendment of Program.  The Committee may amend the Program at
any time and from time to time.

 

(b)             No Impairment.  Notwithstanding anything herein to the contrary,
no amendment to the Program or any Award shall impair a Participant’s rights
under any Award unless the Participant consents in writing (it being understood
that no action taken by the Committee or the Program Administrator that is
expressly permitted under the Program shall constitute an amendment to the
Program or an Award for such purpose).

 

(c)             Section 457A of the Code.  Notwithstanding anything herein to
the contrary, to the extent an Award may subject a Participant to income
recognition pursuant to Section 457A of the Code or any other provision of U.S.
or non-U.S. income tax law prior to the time at which the Company anticipated
that income attributable to the Award would become taxable to such Participant,
in order to mitigate the unanticipated tax burden on such Participant the
Program Administrator may amend or modify the terms and conditions of such
Award, including accelerating the Maturity Date of all or any portion of the
Award; provided, however, that unless the Program Administrator determines
otherwise, any such amendment or modification of an Award made pursuant to this
Section 8(c) shall maintain, to the maximum extent practicable, the

 

6

--------------------------------------------------------------------------------


 

original intent of the applicable Award provision.  The amendment or
modification of any Award pursuant to this Section 8(c) shall be at the Program
Administrator’s sole discretion and the Program Administrator shall not be
obligated to amend or modify any Award or the Program, nor shall the Company be
liable for any adverse tax or other consequences to a Participant resulting from
such amendments or modifications or the Program Administrator’s failure to make
any such amendments or modifications for purposes of complying with Section 457A
of the Code or for any other purpose.  To the extent the Program Administrator
amends or modifies an Award pursuant to this Section 8(c), the Participant shall
receive notification of any material changes to his or her Award and, unless the
Program Administrator determines otherwise, the changes described in such
notification shall be deemed to amend the terms and conditions of the applicable
Award and Award Agreement.

 

(d)             Applicable Law.  Notwithstanding anything herein to the
contrary, the Committee may modify the provisions of an Award or the Program to
the extent required or permitted under any applicable law, regulation, rule,
regulatory guidance or legal authority or any policy implemented at any time by
the Company or an Employer in its discretion to (A) comply with any legal,
regulatory or governmental requirements, directions, supervisory comments,
guidance or promulgations specifically including but not limited to guidance on
remuneration practices or sound incentive compensation practices promulgated by
any U.S. or non-U.S. governmental or regulatory agency or authority, (B) comply
with the listing requirements of any stock exchange on which the Company’s
common stock is traded or (C) comply with or enable the Company to qualify for
any government loan, subsidy, investment or other program.

 

(e)             Sub Programs.  The Program Administrator may, in its sole
discretion, create separate sub-programs (“Sub Programs”) under this Program,
which shall provide for participation in the Program by Participants employed
outside of the United States.  Each Sub Program shall comply with local law, tax
policy or custom applicable to deferred compensation programs.

 

Section 9               GENERAL PROVISIONS.

 

(a)             Unfunded Status of the Program.  The Program is unfunded.  A
Participant’s Account shall represent at all times an unfunded and unsecured
contractual obligation of each Employer that employed Participant during the
deferral period applicable to an Award.  Each Participant (or his or her estate)
will be unsecured creditors of each Employer at which such Participant is or was
employed with respect to all obligations owed to Participant (or his or her
estate) under the Program or any Award Agreement.  Amounts payable under the
Program and any Award Agreement will be satisfied solely out of the general
assets of an Employer subject to the claims of its creditors.  A Participant (or
his or her estate) will not have any interest in any fund or in any specific
asset of an Employer of any kind by reason of any Return credited to him or her
hereunder, nor shall the Participant (or his or his estate) have any right to
receive any payment or distribution under the Program or any Award Agreement
except as, and to the extent, expressly provided in the Program or Award
Agreement.  No Employer will segregate any funds or assets to provide for the
distribution of an Account Balance or issue any notes or security for the
payment thereof.  Any reserve or other asset that an Employer may establish or
acquire to assure itself of the funds to provide payments required under the
Program shall not serve in any

 

7

--------------------------------------------------------------------------------


 

way as security to any Participant (or his or her estate) for the performance of
the Employer under the Program.

 

(b)             ERISA Status of the Program.  The Program is a discretionary
incentive and retention award program and is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended, and it shall be
operated and interpreted consistent with such intent.

 

(c)             No Right to Continued Employment.  Neither the Program, any
Award Agreement nor any action taken or omitted to be taken pursuant to or in
connection with the Program shall be deemed (i) to create or confer on a
Participant any right to be retained in the employ of any Employer, (ii) to
interfere with or to limit in any way any Employer’s right to terminate the
employment of a Participant at any time, or (iii) to confer on a Participant any
right or entitlement to compensation in any specific amount for any future
period.  In addition, selection of an individual as a Participant for a given
Award shall not be deemed to create or confer on the Participant any right to
participate in the Program, or in any similar program or program that may be
established by the Company, in respect of any Award.

 

(d)             Offset Rights.  Notwithstanding any provisions of the Program to
the contrary, to the extent consistent with the requirements of Section 409A of
the Code, the applicable Employer may, if the Program Administrator in its sole
discretion shall determine, offset against any payments or distributions that
would have otherwise been made to a Participant under the Program by (i) any
amounts which such Participant may owe to the Company, or (ii) any amounts paid
by the Company to a third party pursuant to any award, judgment, or settlement
of a complaint, arbitration or lawsuit of which such Participant was the
subject.

 

(e)             Code Section 409A and Code Section 457A.

 

(i)            Notwithstanding anything to the contrary herein or in any
applicable Award Agreement, all payments and distributions due hereunder and
thereunder are intended to comply with Section 409A and Section 457A of the Code
and the guidance issued thereunder, and this Program and any applicable Award
Agreement shall be construed accordingly.

 

(ii)           If a Participant is a Specified Employee at the time of his or
her Separation from Service, any payment(s) with respect to any Award subject to
Section 409A of the Code to which such Participant would otherwise be entitled
by reason of such Separation from Service shall be made on the date that is six
months after the Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death).  All payments hereunder and under any applicable
Award Agreement that have been delayed pursuant to this Section 9(e)(ii) shall
be paid (without interest, dividends, dividend equivalents or any compensation
for any loss in market value or otherwise which occurs during such period) to
the Participant in a lump sum to the extent the Award terms provide for payment
in a lump sum form.

 

(iii)          Each Participant or the Participant’s estate, as the case may be,
is solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of such Participant in connection with
this Program or any other nonqualified deferred compensation plan sponsored or
maintained by the Company (including without

 

8

--------------------------------------------------------------------------------


 

limitation any taxes and penalties under Section 409A or Section 457A of the
Code), and the Company shall have no obligation to indemnify or otherwise hold
such Participant or the Participant’s estate harmless from any or all of such
taxes or penalties.

 

(f)              Successors.  The obligations of the Company under this Program
shall be binding upon the successors of the Company.

 

(g)             Governing Law.  The Program and each Award Agreement entered
into with a Participant shall be subject to and construed in accordance with the
laws of the State of New York, without regard to any conflicts or choice of law
rule or principle that might otherwise refer the interpretation of the Award to
the substantive law of another jurisdiction.

 

(h)             Construction.  The headings in this Program have been inserted
for convenience of reference only and are to be ignored in any construction of
any provision hereof.  Use of one gender includes the other, and the singular
and plural include each other.

 

(i)              Arbitration.  Unless otherwise provided in an Award Agreement,
all claims, disputes or controversies (“Claims”) arising under this Program
shall be resolved exclusively through arbitration.  Such arbitration shall be
conducted before, and in accordance with the applicable arbitration rules of,
the Financial Industry Regulatory Authority (FINRA), or the National Futures
Association (“NFA”), if the matter is eligible for such arbitration and FINRA or
NFA, as the case may be, agrees to arbitrate.  If the matter is not eligible for
arbitration before FINRA or NFA, or other mandatory exclusive forum, such Claims
shall be subject to the exclusive jurisdiction of the United States District
Court of the Southern District of New York or if such court lacks subject matter
jurisdiction, to the exclusive jurisdiction of the Supreme Court of the State of
New York, County of New York with respect to any Claims (whether or not any such
party is otherwise subject to the jurisdiction or venue of such Court).

 

*              *              *

 

9

--------------------------------------------------------------------------------